Citation Nr: 0210040	
Decision Date: 08/19/02    Archive Date: 08/29/02

DOCKET NO.  99-20 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date prior to June 7, 1994, for 
the grant of service connection for schizoaffective disorder.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran (appellant) served on active duty from April 1972 
to July 1973.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  On February 9, 1993, the veteran effectively raised a 
claim of entitlement to service connection for a psychiatric 
disability.  

4.  In February 1999, the RO established service connection 
for schizoaffective disorder, effective June 7, 1994.  


CONCLUSION OF LAW

The criteria for an effective date of February 9, 1993, for 
the grant of service connection for schizoaffective disorder 
have been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§§ 3.155, 3.400 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fe. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation in regard to the effective 
date issue decided herein.  Significantly, no additional 
pertinent evidence has been identified by the veteran as 
relevant to the issue of entitlement to an earlier effective 
date.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an earlier effective date for the grant of 
service connection.  The discussions in the rating decision, 
statement of the case, and supplemental statement of the case 
have informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought. The 
Board therefore finds that the notice requirements of the new 
law have been met in regards to this issue.

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of this issue and has notified the veteran of the 
information and evidence necessary to substantiate this 
claim.  

The veteran contends that entitlement to an effective date 
prior to June 7, 1994, is warranted for the grant of service 
connection for schizoaffective disorder.  In November 1994, 
the RO denied the claim for service connection.  In a March 
1997 decision, the Board affirmed the denial.  The veteran 
appealed the decision to The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999)(hereinafter, "the 
Court"), and in a March 1998, Order, the Court vacated the 
Board decision, and remanded the case to the Board for 
further action.  In July 1998, the Board granted service 
connection for a schizoaffective disorder.  In February 1999, 
the RO granted a 50 percent evaluation, which was 
subsequently increased to a 100 percent evaluation, effective 
from June 7, 1994.  

The effective date for the veteran's award of service 
connection is governed by 38 U.S.C.A. § 5110(a), which 
provides that, unless specifically provided otherwise, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase of compensation shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of the application therefor.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  An exception to this general rule applies 
if a claim is received within 1 year of separation from 
service.  In that case, the effective date shall be the day 
following separation from service.  38 C.F.R. § 3.400(b)(2).  
Here, the veteran was released from active duty in July 1973.  
His claim was not received within 1 year of separation and 
thus that exception does not apply.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. 38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151 (2001).  A "claim" or 
"application" is a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p) (2001).  An informal claim is any communication 
indicating intent to apply for one or more benefits.  The 
benefit being sought must be identified.  38 C.F.R. § 3.155.

The Board notes that in his Form 9, dated in October 1999, 
the veteran, through his attorney, advanced several arguments 
as to why an earlier effective date is warranted.  It is 
argued that the veteran was hospitalized at a VA facility in 
March 1992 and a VA examiner opined that it was very possible 
that the veteran's psychiatric problems were evident during 
the course of his military service.  It is argued that this 
document should be considered an informal claim for service 
connection for schizoaffective disorder.  

The medical record cannot serve as an informal claim for 
service connection for schizoaffective disorder since it did 
not express an intent to apply for one or more benefits under 
the laws administered by VA.  38 C.F.R. § 3.155(a).  The 
representative has cited Servello v. Derwinski, 3 Vet. App. 
196, 199 (1992) to support his argument.  However, that case 
addressed 38 C.F.R. § 3.157(b), which refers to increased 
benefits or an informal claim to reopen.  This claim involves 
an original claim for compensation, and therefore, the 
regulations pertaining to effective date on any basis other 
than an original claim for compensation are inapplicable.  38 
U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.157, 3.400.  

The veteran through his attorney has also argued that in 
February 1992, the veteran informed the RO that he had been 
awarded disability benefits by the Social Security 
Administration (SSA).  It was stated that the RO adjudicated 
and awarded non-service connected benefits based on SSA 
records but failed to consider if service connection could be 
established.  As noted above, a claim for service connection 
must express an intent to apply for that benefit.  Receipt of 
notice of the award of disability benefits from SSA would not 
express that the veteran was applying for service connection 
for a psychiatric disability.  

However, the Board notes that in February 1993, the veteran 
submitted service medical records and a February 1992 VA 
hospitalization report which diagnosed schizoaffective 
disorder, and which contained an opinion that it was very 
possible that the psychiatric problems were present during 
service.  The veteran stated on a VA Form 21-4138 that was 
submitted with the documents that bipolar disorder had been 
diagnosed and that this should be considered along with other 
issues.  The RO contacted the veteran in response to 
receiving the records and requested that he submit evidence 
of a bipolar disorder in service and from the date of 
discharge to the present.  In Brannon v. West, 12 Vet. App. 
32, 34-35 (1998), the Court referred to the definition of 
claim as "a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit" and held that for an 
original claim for benefits, the claimant must submit a 
written document identifying the benefit and expressing some 
intent to seek it.  The Board finds that the submission of 
these records and the veteran's statement clearly raised a 
claim for service connection.  Thus an effective date of 
February 9, 1993, is warranted for the establishment of 
service connection.  


ORDER

An effective date of February 9, 1993, for the establishment 
of service connection for schizoaffective disorder is 
granted.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

